10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:15-cv-05565-RBL Document 43 Filed 07/28/20 Page 1 of 2

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
UNITED STATES OF AMERICA ex rel. CASE NO. C15-5565-RBL
Michael George Daggett,
Plaintiff, FILED UNDER SEAL
ORDER
v.

Regional Toxicology Services, LLC d/b/a Sterling,
Reference Laboratories and Rocky Mountain Tox,
LLC d/b/a Cordant Health Solutions,

Defendants.

 

 

 

 

The United States has filed an Ex Parte Motion for an Order Lifting the Seal, for the explicit
purpose of settlement in this case in anticipation of the filing of a Stipulation of Dismissal. The
Court is satisfied that lifting of the seal is not inconsistent with the seal provisions of the False
Claims Act.

THEREFORE, IT IS HEREBY ORDERED that the United States’ Motion for an Order
Lifting the Seal shall be granted and the Complaint, this Order, and all other papers on file in this

action shall be unsealed.

ORDER - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
(C15-5565-RBL) SEATTLE, WASHINGTON 98101

FILED UNDER SEAL (206) 553-7970
10

11

12

13

14

15

16

17

18

19

20

21

22

23

   
    

 

 

Case 3:15-cv-05565-RBL Document 43 Filed 07/28/20 Page 2 of 2

DATED this 2&8" day of Te h, , 2020.

Presented by:

 

Assistant Wtfited States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-4073

Email: Kayla.stahman@usdoj.gov

ORDER - 2
(C15-5565-RBL)
FILED UNDER SEAL

   

RONALD B. LEIGHTON

United States District Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
